            Case 1:20-mj-00054-DAR Document 19 Filed 06/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                    Case No. 20-mj-00054 (DAR)
        v.

 CRAVEN CASPER

        Defendant.

                           SIXTH BI-WEEKLY STATUS REPORT

       Pursuant to Paragraph 8 of the Standing Order issued by Chief Judge Beryl A. Howell on

May 26, 2020, see Standing Order No. 20-29 (BAH), the United States hereby submits its fifth bi-

weekly status report in the above-captioned matter.

       The United States hereby avers that it intends to seek an indictment in this matter, should

this matter not be resolved on or before July 15, 2020. Accordingly, the United States requests

that the 30-day time period for filing an indictment, under 18 U.S.C. § 3161(b), be tolled until July

15, 2020.

                                                      Respectfully submitted,
                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney
                                                      N.Y. Bar No. 4444188


                                              By:            /s/
                                                      MICHAEL J. MARANDO
                                                      Assistant United States Attorney
                                                      Fraud & Public Corruption Section
                                                      United States Attorney’s Office for the
                                                         District of Columbia
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20001
